Citation Nr: 1339218	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 28, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The case was most recently before the Board in April 2013.  At that time, the Board granted a 70 percent rating for PTSD for the period of the claim prior to October 5, 2011.  The Board also remanded the issues of entitlement to a 100 percent rating for PTSD and entitlement to a TDIU for the period of the claim prior to October 5, 2011.  In a June 2013 rating decision, while the claim was in remand status, an earlier effective date of August 28, 2006, was granted for the award of a TDIU.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran and his representative informed the Board in writing that the Veteran wanted to withdraw his appeal for a 100 percent rating for PTSD and a TDIU prior to August 28, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to a TDIU prior to August 28, 2006, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In August 2013, the Veteran's representative submitted a written statement indicating that the Veteran would like to officially withdraw his appeal for entitlement to a 100 percent rating for PTSD and that he was now satisfied with the effective date of the award of a TDIU.  In October 2013, the Veteran signed an identical statement.  Furthermore, in November 2013, the Veteran's representative submitted a motion with the Board to withdraw the appeal.  Thus, there remains no allegation of error of fact or law for appellate consideration as to those two issues.  The Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


